Citation Nr: 0420980	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-18 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disorder.

2.  Entitlement to service connection for lower back 
disorder. 

3.  Entitlement to service connection for right leg disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran testified at a Board 
hearing at the RO in March 2004.  

As will be discussed in greater detail below, the service 
connection claim for right knee disorder is reopened and all 
three service connection claims on appeal are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify appellant if further action is required.


FINDINGS OF FACT

1.  By rating decision in March 1996, the RO denied the 
veteran's claim to reopen his service connection claim for 
right knee disorder; the decision is final.  

2.  Evidence received since the March 1996 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for right knee disorder.  


CONCLUSIONS OF LAW

1.  The March 1996 rating decision, which denied entitlement 
to service connection for right knee disorder, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
March 1996 rating decision, and the claim of entitlement to 
service connection for right knee disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

Here, the RO, in a November 2001 letter, did provide the 
veteran with VCAA notice prior to the June 2002 rating 
decision.  Although the VCAA letter provided to the veteran 
did not contain the fourth element, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  Subsequent to the VCAA 
letter in November 2001, the June 2002 rating decision and 
the May 2003 statement of the case (SOC) provided the veteran 
with a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  The 
VCAA letter and the SOC specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

In addition, the Board notes that at his hearing, the veteran 
submitted a medical record from VA and a lay statement from 
his brother along with a signed waiver of initial 
consideration of this evidence by the RO.  

New and Material Evidence

The RO initially denied service connection for right knee 
disorder in August 1957 and again in February 1980, June 
1980, and March 1996 on the basis that there was no evidence 
relating the veteran's current right knee disorder to his 
service.  The veteran filed a notice of disagreement to the 
March 1996 rating decision.  A SOC was issued in April 1996 
with notification of appellant rights.  The veteran did not 
timely file a substantive appeal.  Thus, the decision is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).  However, when a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  As the veteran's claim was received prior 
to August 29, 2001, these amendments are not relevant in the 
instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

Evidence considered prior to the March 1996 rating decision 
included service medical records that demonstrated treatment 
for a right knee problems in September 1951.  Separation 
examination in July 1953 made no reference to chronic right 
knee problems.  Clinical evaluation of lower extremities was 
normal.  Post-service medical evidence included a VA clinical 
record in May 1957 noting a diagnosis of synovitis of the 
right knee, private medical records from 1976 through 1977 
showing treatment for an injury to his right knee in August 
1976, and a lay statement from the veteran's father dated in 
April 1980 asserting that the veteran has worn knee supports 
since service.  There was no competent medical evidence of 
record indicating that the veteran's right knee problems were 
related to service.  The RO relied on the above evidence in 
making its determination.

Evidence received since the March 1996 rating decision 
includes a medical opinion from Michael S. Clarke, M.D. dated 
in September 2001.  Dr. Clarke essentially opined that it is 
probable that the veteran's current knee problems did begin 
in service.  Therefore, this new evidence supports a theory 
that his right knee is related to service.  

The additional evidence also includes an April 2003 VA 
examination report indicating that the veteran's current 
right knee problems are not related to service.   
Nevertheless, despite the fact that there are differing 
medical opinions of record, the Board is of the opinion that 
the September 2001 private medical opinion by Dr. Clarke is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, the evidence is 
material to his claim and therefore reopens his service 
connection claim for right knee disorder. 


ORDER

The veteran's claim of entitlement to service connection for 
right knee disorder has been reopened.  To this extent only, 
the appeal is granted.  


REMAND

The veteran and his wife testified in March 2004 that he 
started receiving treatment at a VA facility in Omaha, 
Nebraska in 1953.  The veteran and his wife testified that he 
also received treatment at VA medical facilities in Mt. 
Vernon, St. Louis, and Fayetteville.  None of these records 
appear to be included in the claims file.  These records must 
be included before there is adjudication on the merits. 

In addition, the April 2003 VA examination report refers to 
x-ray findings, but the x-ray reports are not included in the 
claim file.  Moreover, the April 2003 VA examination report 
did not include an opinion as to whether the veteran's has a 
lower back or right leg disorder and whether either disorder 
is related to service, or to his right knee disorder.  VA's 
duty to assist the veteran includes obtaining an etiological 
opinion based upon examination and review of the record of 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Therefore, another examination is necessary before 
adjudication on the merits. 

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC/RO for the following development:

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the appellant is 
expected to provide and (4) request that 
the appellant provide any evidence in her 
possession that pertains to the claim.  
She must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

2.  The VBA AMC should obtain all VA 
medical records from 1953 to the present 
pertinent to the claims, including 
records from VA medical facilities in 
Omaha, Mt. Vernon, St. Louis, and 
Fayetteville. 

3.  After completion of #1 and #2 above, 
the veteran should be afforded a VA 
examination(s) to determine the nature 
and etiology of the veteran's right knee, 
right leg, and lower back problems.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
All necessary tests and studies should be 
conducted.  The examining physician(s) 
should render an opinion addressing 
whether it is at least as likely as not 
that any of these disabilities are 
related to service.  In addition, if the 
examiner finds that the veteran's right 
knee disorder is related to service, the 
examiner is asked to opine whether it is 
at least as likely as not that the 
veteran's right leg and lower back 
disorders, if any, are related to his 
right knee disorder.  Detailed reasons 
and bases for all diagnoses and opinions 
should be provided including a discussion 
of evidence relied on for opinions.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should review the claims file and re-
adjudicate the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  The 
Board emphasizes that due to the 
veteran's age, this claim must be 
afforded expeditious treatment.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



